.




         OFFICE   OF   THE   AlTORNEY    GENERAL    OF   TEXAS

                                AUSTIN




    Hoaomblo Ctmrlef Loalrbrt
    sate Treuumr
    Awtfa, Tox88
    Dew 8&J:




                                                    A* T8PP, a8 qeat
                                                   . b. &ua~,     Bor-
                                                    purohwod  f9om you


                                                     , aot p~oteating
                                                    Nero intended to be
                                                      trumaat) roaurfag
                                                      t that tfme the
                                                      to 8a op5nfa&
                                                        er8l Uflllam




                                     Zhat the stamps purchased by
                          Bank vzre, houever, attached  fs another
                         & th8 arms lndebtsdness.
ltonorable         chuley   Lookhart,   Page 2

           A portian of the 8-8    thu8 9uFche8ed by Mr. Tepp
.heve been ured on other inlltF'UWnt8 8tiee that time, but the
 remalader are nav la the h8nd8 of H. Ii. Welnert of Seg~ln,
 rho derlre8  to embag    them for rtam98 OS rnaller deaomlna-
 tiai.   Ia th8t letter JOU IWqU8Sted OUI' 09iniQ  U to vhether
 Or not LOU 8hould rrk8 tb0 eXChange FSqW8tsd br HI'. Weinert.
               Slnoe writing ue the above letter    pu have lad
further       correepondenae   with Mr. It. A. Welnert, 8ttorney at
Seguln,       aad It 8eem8 that the lnformatian regeivcrd and given
U8 -8        not COPlWCt. YOU hAVe FeqUe8t8d thrt V8 UW’VW PUP
qUb8thl,        888u       the hat8  t0 be as 8t4t8d in &.     R. A.
bbiaeFt’8        letter t0 YOU Of ~OVC%llbe~ 14th, a8 fO11oV8:
               In the month of July, 1937, ‘&e follovlag lnstru-
mat8        V8P8 U8OUt8d in C~eotiM     Vith th8 8818 Of OOFtaiTl
                      (1)    A88&llDlIJiatfiOZll BO8teX oil COl'9OF8tian
to w8~t"Vir&ui*        Qas Oorporatiaa      ~overlng aa utulivlded ane-
hair lntereet      la the Rage Loen Campsng 1e88e.            A VBadOl”8
lien   wa8 retaiaod      to 8ecure th8 paymsdat of two note8 in the
amouat8 OS $27,700 and ~13,000 respectively.                (2)  An rsri&k-
lBIlt tl'OlU H. H. ~3in3rt t0 West Virginia           @%8 COr9OMtiCUl CoV-
orlag the Lackey-Weldan tventy end 8lxty 8Cre tract8 and an
upldlVld8d one-fourth         interest   in the R\mse Loan Co@eny lend.
A Vendar’8     lien ~88 retained tc 8ecure the psplusnt of two
note8 In the amalsts of )105,000 8nd $77,000 rerpeatlvely.
 (3)   A bill    ai 8ale from H. E. iielnsrt        aad A. b. Bauahwn to
Yeclt vlrginir     cm Corporatllxl 4aslgnlng the cepitrl          rtaok or
sane Oil commny.          The purchawr exeauted e oolleterel          pledge
 of the 8tOak to 8ecure the payment Of tvo note8 ln the WWt8
 of ~~0,000      and $205,000.        The notes motioned     in rubdlvlsians
 1 ma 2 above vere        also    8eCUr3d by Deeds of True ooverlng the
 race  property    aad securing the 8eme notes.          All of these ln-
 8trment8,     including      the Deeds of Trust, vere recorded end
lll ot them vtrc s&med             ln lco?dfmce     with the provlslons     of
Articla    7047e, Velaon’s Civil Statutes.            The total ateups usea
amcuntec? to $SlS.!!C.         Hovevep, ti%wyh joy       confusion tvo sets
 of rfaanps had -;ecn      r;racred,   one for  ,$S.Scr  by  H. H. WeInert
 end assoclatax      nna the other baing for $697.1,: by the Alamo
Rs.t.1onal Bank. Since that flme a part of the surplus stamy
 heve been used on other documenta, but the interested               9w%ies
 8t.111 have an hand $448.20 vorth of thO83 8tamp8, being nine
 8tampo of the denomination of $49.80 each.               rt IS 24ollght to
 exchange those staup           for other stamps of nmaller danomlnatlon.
    .
.




        HWOlSblO       char187     &O-t,          Pl;g8   3


                  Article 70470, Veraca’8 Civil Statute8,                        a8 It read
        at the time the rtAst98 In questIon Vera proha                           v18 a8 fol-
        lo*81

                       “.(a)     Except    a8   herein  otheruire     provided, there
                i8   hereby 18Visd a a dA88e88ed           l tU Of tan amt8              (lo/)
                on eaoh Ohs Hundred I&l&~8 ($100 or ?ractloa                         there-
                of, .over the first        TV0 Euadred DoLr 8 ((200), 0 lll
                note8 and otlIgatIcm8          recured by ohattel mortgage8,
                deed et trust,        mechanIctc iieh OOntNCt, veador’8 lien,
                COditiOWl         -188 OQltmt         and all iXl8tlUlltXlt8 Of a
                rimllar     nature uhIoh are filed or recorded In the o?-
                tics a? the County Clerk ueder the ReEIstratIan                        I&v8
                of this State; providing            that no tax 8hall         be levied
                m instruments         for an cmotmt of Tuo Hundred Dollars
                ($200) or 1088. After            the  effeotlvo      date    of  thi8
                Aot,    exoept a8 hereIaa?ter         provided,      no lnnrtrummt
                oreatlng a llea a? shy charaoter to 8eoure the 9ay-
                ment a? money, or resorvlng             title to any property un-
                til the purahsre price thereof shall                 have bean p&Id,
                r&l1 be rihd or reaarded by auy County Clerk In
                ttds State until there ha8 beea afflsed                   to ruch la-
                8tIWlW3llt 8tXUt98 in aCOOrdanC0 VIth the JJFOV~~~CQIS Of
                thl8    Sectloh:     8nd prOVlding ?urther that the prool-
                81ollSOf thi8 8eCtiCUl S&11 IiOt amij t0 rIXXiV~8 Or
                extenalcam of any notes or obllgatlons,                   8nd 89ecI?l-
                tally 8hall not apply to refunding o? exL6ting bends
                or abllgation8,          And PI’OYiding      ?UPthBr    ehi8    8’3’3tiOll
                8hrl1    not   apply    to notes    aad Obli~ti~8          or in8tru-
                meat8    reour3ag     8m8    taken by or oh behalf OS the
                WIted State8 or any oorparats agenog or lnstrumental-
                Ity of the UhIted ztat3s Scveenmeht In carrying                         out
                a governmental 9urpca3 a3 ?xpessed                  In any Act of the
                Coagrers of the Dnlted States."
                      "(b)   Payzimt of t!ze t8.x hereby levied     shall be
                evidenced by affixing      tile stamps herein provided for
                to all in3trumiits    l3citi   x? vithln the provlslnns   of
                suMlvlsion    (a) of this Section,      and It shall be the
                duty of tt    %a',2 Treeertror to hava orqzaved or Trlnted
                the stamps cacessarg     to co3qQ.g vlth thic Snctlon,    ma
                to seil tiiti sam to all perzmo upon 63-a           and pay-
                mont therefor.     The stamps    shall be of suah design ead
                denaminat.lan a8 to the Treasurer rhall seem proper, a!Ki
                hall    shw the auomt of the tax, tk:a patents of vhich
                is evidenced   thereby, &xl shall contain the vorda Vote
                                                                          .




Hamrable   Charlm   Lockhart,    Page 4


     StUllp.’   The State  Treasurer shall be responsible
     for the oustody    and 8818 OS suoh du!q~s tad for
     the prweedr     therefran   under this     ofilclal   bad.”
            It ns reoent.17held by the Emtlmd Court of
Civil Appeale in the aaee o? City of Abbilene v. Frier,           (not
7et reported)    that the tu levied b7 this atrtute is, in ef-
feat,  a prlvllege      tax laid spoolthe prlvllege   of using the
tzc$    reoords,    not (L t8x upon the note or obllgatlca      Be-
         Benoe a atamp has not been used until it has been
at&d      to an lnntrment      for recording.    Consequmtly,    lt
oamot be Bald that the rtamps now held by Nr. Yeinert had
ever been rllocated       or assigned to any particular    lnstru-
malt.   A stamp may be purchased vlth the intention          of pIa:-
lng th@ same upaa me dooument, rhereur the .ume may be used
on an entirely     dlffermt    instrument,    There 16 nothing to
prevent 8 perron’s no doing.
           While the statute,     neither     ia its   original    form
nor aa unended, oaotains no provielap1relating to the ex-
change OS rtamps, JOU advise ua that it hba been the prac-
tice of your Department to exchange such stamps when those
&dn:z;ome    person are of denomlnatlons not suitable   to
            We see no objection to such pmbctloe.    Uader the
iacts aa kbmltted   ln Mr. Weinert’s letter of November 14,
1940, there oan be no questlm   but that the exchange map be
made.
                                            Yours very tFu1g
                                     ATTORlVEY
                                             GEZEXALOPTFJLAS


                                                       Glezm R. Lewis
                                                            Asslstmi